DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Currently, claims 1-21, 23-27, 29-30, 32, and 34 are pending in the instant application.  Claims 1-20, 26, 27, and 32 are withdrawn from consideration as being drawn to a non elected invention.  Claims 21, 23-25, 29, 30, 32, and 34 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Claim Rejections - 35 USC § 101
Claims 21, 23, 25, 29-30, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”).
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
Mayo, the relationship is itself a natural process that exists apart from any human action.  The predicting and determining limitations recited in the preamble and body of the claims are also a recitation of an abstract idea because these conclusions/determinations can occur entirely within the mind.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of measuring expression level of active RON, such as RON Δ160 (the elected splice variant) does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  Likewise, the preamble recitation that the method is “for preventing or treating cancer, psoriasis, rheumatoid arthritis, inflammatory bowel disease, or chronic obstructive pulmonary disease” is merely an intended use for the natural correlation and does not add a meaningful limitation to the method.  Likewise, although claim 21 has been amended to recite a step of “administering the c-MET, Lck, or VEGFR protein kinase inhibitor to the human subject for whom it is determined that the c-Met, Lck, or VEGFR inhibitor will have sensitivity in the human subject”,  the claim does not actually require an active step of determining that a c-Met, Lck, or VEGFR inhibitor will have sensitivity, since this sensitivity is based on the expression level of step a, however no particular expression level is ever recited in the claim.  In claim 23, the claim simply recites that an expression level of active RON is confirmed, however it does not set forth what the expression level is.  Accordingly, these limitations are taken as intended uses which do not require any particular expression level be 
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the measuring step is generally recited and does not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  This step is not only a mere data gathering step, but the general recitation of measuring expression of known nucleic acids is well understood, routine, and conventional activity.  This is further evidenced by the references cited in the IDS which show that expression levels of RON variants have been assessed long before the effective filing date.   although claim 21 has been amended to recite a step of “administering the c-MET, Lck, or VEGFR protein kinase inhibitor to the human subject for whom it is determined that the c-Met, Lck, or VEGFR inhibitor will have sensitivity in the human subject”,  the claim does not actually require an active step of determining that a c-Met, Lck, or VEGFR inhibitor will have sensitivity, since this sensitivity is based on the expression level of step a, however no particular expression level is ever recited in the claim.  In claim 23, the claim simply recites that an expression level of active RON is confirmed, however it does not set forth what the expression level is.  Accordingly, these limitations are taken as intended uses which do not require any particular expression level be measured and as such, the administering limitation is taken as conditional.  The Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that the preamble recitation of “preventing or treating” is an intended use for the prediction method.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.     
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	
Response to Arguments
The response traverses the rejection and asserts that the claims have been amended to recite additional step (c).  This argument and the amendments have been thoroughly reviewed but were not found sufficient to overcome the rejection for the reasons set forth in the rejection above. The rejection is maintained and applied to the amended claims. 
 
Claim Rejections - 35 USC § 112
112(a)
Claims 21, 23-25, 29, 30, 32, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Applicant is directed to <http://www.uspto.gov/web/menu/written.pdf> for guidance on application of the written description guidelines

The claims are broadly drawn to methods which comprise measuring the expression level of any active RON splice variant or mutant which possess the functionality of being predictive of sensitivity to any c-Met, Lck, or VEGFR protein kinase inhibitor.    
Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

In the case of the instant claims, the functionality of identifying active RON variants and mutants which possess the function of predicting sensitivity to any c-Met, Lck, or VEGFR kinase inhibitor including those which have the functionality to prevent or treat cancer, psoriasis, rheumatoid arthritis, IBD, or COPD is a critical feature of the claimed methods.  
The specification teaches identifying several RON variants, RON Δ155 and RON Δ160, in colon cancer cell lines, as well as RON Δ160 in two colon cancer samples using RT-PCR, western blot, and immunohistochemistry (page 18-19, figure 1).  The specification teaches constructing a patient derived colon cancer xenograft model with the colon cancer samples expressing RON Δ160, and administering inhibitors CJ12567 (a c-MET inhibitor), which showed reduction in size and weight of cancer cells.  The specification also teaches mouse embryonic fibroblasts overexpressing RON Δ160 were administered the inhibitor CJ12495 and showed inhibited metastasis (page 23).  Other than teaching a few active RON splice variants and mutations, the specification does not teach which other areas of the RON gene could be mutated and be considered “active”.  Further, while the specification teaches analysis of 3 protein kinase inhibitors, the genus of protein kinase inhibitors is very large and is not represented structurally or functionally by the inhibitors taught in the examples.  Additionally, the specification does not teach which kinase inhibitors can prevent or treat any cancer, psoriasis, RA, IBD, or COPD, which is an intended use of the claims.   Therefore, the skilled artisan would be unable to predictably correlate any other structural change in RON, or any other kinase inhibitor with the claimed function.   
Although the general methodology for determining which RON variants and mutations are active and whether any active RON would be predictive of kinase sensitivity may be known, Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that: “Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).
The claims encompass a genus of structurally undefined variants and kinases which require a specific functionality.  The genus includes a large number of variants/mutations and kinases for which no written description is provided in the specification.  Here, no common element or attributes of the sequences are disclosed which would permit selection of sequences as polymorphisms. No structural limitations or requirements which provide guidance on the identification of sequences which meet the functional limitations is provided. Therefore, the splice variants and mutations taught not representative of the genus of any variant/mutation predictive of protein kinase sensitivity because it is not clear which other variants/mutations in RON would have the same affect.  Therefore the specification fails to teach how to distinguish members of the claimed genus of variants and mutants which possess the claimed functionality 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed nucleic acids and polymorphisms in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus of polymorphisms encompassed by the broadly claimed invention.
Further, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 

	Thus considering the breadth of the mutants, splice variants and kinases required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.

Response to Arguments
The response traverses the rejection and asserts that the claims have been amended to recite “c-Met, Lck, or VEGFR protein kinase inhibitor” and that the specification teaches CJ12495, CJ12537, CJ12524, CJ12567 which can inhibit Lck and VEGFR as well as c-Met.  This argument has been thoroughly reviewed but was not found persuasive because these inhibitors are not representative of the broad genus of possible c-Met, Lck, or VEGFR inhibitors.  They do not appear to be representative of the structurally diverse inhibitors encompassed by the claims.  Additionally, the specification does not provide any guidance to distinguish which inhibitors in this broad class would be capable of functioning as required to “prevent or treat” any cancer, psoriasis, RA, IBD, or COPD.  The rejection is therefore maintained.  

Rejections - 35 USC § 103
Claims 21, 23-25, 30, and 34, are rejected under 35 U.S.C. 103 as being unpatentable over Zou (Zou, Helen et al; Mol Cancer Therap, 2012, as cited in the IDS) and Zhou (Zhou, Yong-Qing et al; Oncogene, 2003, as cited in the IDS).
.  
Response to Arguments
The response asserts that claim 29 has been amended to delete various inhibitors, eg PF-04217903 which “are mostly not considered c-Met, Lck, or VEGFR protein kinase inhibitors”.  This argument has been thoroughly reviewed but was not found persuasive because the art cited 
(A)    Timeliness:
Evidence traversing rejections must be timely or seasonably filed to be entered
and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328
(CCPA 1960).  Affidavits and declarations submitted under  37  CFR 1.132 and
other evidence traversing rejections are considered timely if submitted:
(1)     prior to a final rejection,
(2)    before appeal in an application not having a final rejection, or
(3)    after final rejection and submitted
(i)     with a first reply after final rejection for the purpose of
overcoming a new ground of rejection or requirement made in the final
rejection, or
(ii)    with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii)    under  37 CFR 1.129(a).




Applicant’s argument that Zou negatively teaches away from the correlation of RON and c-Met kinase sensitivity has been thoroughly reviewed but was not found persuaive because the attorney’s arguments with regard to what “can be interepreted” from the teachings of Zou are considered arguments of counsel and cannot take the place of evidence on the record.  Other than concluding that the reference teaches away, the resposne provides no explanataion as to how or why the teachings of Zou could only be interepreted as teaching away.  It is pointed out that the increased antitumor efficacy of both RON shRNA and PF-04217903 in cells expressing high levels of RON Δ160 is indicative of inhibition by more than one mechanism, not that there is no sensitivity to PF-04217903.  Zou specifically teaches that this inhibitor showed antitumor efficacy.  It is further noted that the claims do not set forth any particular expression level from step a as determining the sensitivity to the inhibitors claimed.  The rejection is maintained.  	

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  


	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634